Citation Nr: 1632271	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen the issue of entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

The Veteran is represented by:  Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983 and from September 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over this appeal was later transferred to the RO in Milwaukee, Wisconsin.

The issue of entitlement to service connection for an acquired psychiatric disability will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for an acquired psychiatric disability was denied in a January 2008 rating decision.  Although the Veteran submitted a timely notice of disagreement, he did not perfect an appeal.
 
2.  Since the January 2008 rating decision, new and material evidence has been received.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 
 
2.  Evidence received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2007, the Veteran submitted a claim of entitlement to service connection for an acquired psychiatric disability, which was denied in a January 2008 rating decision.  After submitting an October 2008 notice of disagreement, the RO issued an August 2009 statement of the case.  The Veteran did not, thereafter, timely submit a substantive appeal.  Consequently, the January 2008 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The January 2008 rating decision denying service connection for an acquired psychiatric disability was based on the following findings:  (1) that the evidence of record did not establish that the Veteran experienced a then current psychiatric disability eligible for service connection; and (2) that the only then current diagnoses were alcohol dependence with secondary substance induced mood disorder, not otherwise specified, in remission.  As such, the RO concluded that the Veteran's did not experience an acquired psychiatric disability subject to service connection.

In November 2009, the Veteran submitted a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disability.  In support of this claim, VA has received evidence demonstrating that the Veteran has been diagnosed with an acquired psychiatric disability eligible for service connection.  For example, according to an August 2011 VA psychiatric evaluation, the diagnoses were depressive disorder, not otherwise specified; anxiety disorder, not otherwise specified; and alcohol dependence, in early remission.

This evidence is new as it was not previously considered by VA.  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claims, i.e., the presence of a disability eligible for service connection.  As such, the Board finds that the evidence received since the January 2008 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened and, to this extent, the claim is granted.  38 C.F.R. § 3.303(b) (2016); see Shade, 24 Vet. App. at 117.

The Board finds that a remand is required for additional development.


ORDER

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for an acquired psychiatric disability is reopened.


REMAND

Pursuant to his November 2009 claim, the Veteran was provided a VA examination in January 2015.  After reviewing the evidence of record and administering a clinical evaluation, the examiner rendered a diagnosis of alcohol use disorder, as well as substance induced depressive disorder with anxious distress.  The examiner then provided a rationale, in pertinent part, as follows:

In summary, the [V]eteran meets...diagnostic criteria for Alcohol Use Disorder which is the primary diagnosis; long term with alcohol abuse predating military service...Further the alcohol dependence is not secondary to or aggravated by any other diagnoses.  As a result of the [V]eteran's long history of alcohol dependence the veteran also meets...diagnostic criteria for substance-induced depressive disorder with anxious distress.  This condition is secondary to the [V]eteran's chronic alcohol use.

It is my opinion that these are the primary...diagnoses at this time and there are no other mental disorders that impact the [V]eteran[']s psychosocial functioning.  Further, neither is related to military service or caused by in-service injury or events.

(Emphasis added).

As discussed in the body of the decision above, VA received evidence demonstrating the Veteran was diagnosed with depressive disorder, not otherwise specified, as well as anxiety disorder, not otherwise specified.  These diagnoses were dated in August 2011.  As emphasized by the Board in the quoted opinion, the January 2015 VA examiner limited the scope of the opinion to the time of the examination.  The examiner did not address whether the Veteran experienced an acquired psychiatric disability at any point during the pendency of this appeal, even if it subsequently resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  Indeed, the examiner acknowledges the diagnoses of record, including those contained in August 2011 VA psychiatric consultation report, but does not discuss such evidence in rendering the diagnostic opinion.  Thus, it remains unclear whether the Veteran experienced, for any distinct period during the pendency of this appeal, a psychiatric disability that is eligible for service connection.  Consequently, the Board finds that a remand is required in order to obtain a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must forward the Veteran's electronic claims file to the January 2015 VA examiner, or an appropriate substitute, in order to obtain a supplemental opinion.  After reviewing all of the relevant evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran experienced an acquired psychiatric disability (other than alcohol dependence or a disability secondary thereto).  In so doing, the examiner must address the diagnoses of record dated in and after November 2008.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the Veteran's claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


